Citation Nr: 0901542	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

  
THE ISSUES

1.  Entitlement to an effective date prior to April 12, 2006, 
for the grant of service connection for diabetes mellitus. 

2.  Entitlement to an effective date prior to April 12, 2006, 
for the grant of service connection for peripheral neuropathy 
of the right upper extremity.

3.  Entitlement to an effective date prior to April 12, 2006, 
for the grant of service connection for peripheral neuropathy 
of the left upper extremity.

4.  Entitlement to an effective date prior to April 12, 2006, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity.

5.  Entitlement to an effective date prior to April 12, 2006, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity. 




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.


FINDING OF FACT

VA acknowledged received of an application for benefits on 
September 9, 2004.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 9, 2004, 
for the grant of service connection for diabetes have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 
(2008). 

2.  The criteria for an effective date of September 9, 2004, 
for the grant of service connection for peripheral neuropathy 
of the right upper extremity have been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2008). 

3.  The criteria for an effective date of September 9, 2004, 
for the grant of service connection for peripheral neuropathy 
of the left upper extremity have been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2008). 

4.  The criteria for an effective date of September 9, 2004, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity have been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2008). 

5.  The criteria for an effective date of September 9, 2004, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity have been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In this case, the veteran seeks an effective date earlier 
than April 12, 2006, for a grant of service connection for 
diabetes mellitus and for peripheral neuropathies.  
Specifically, he asserts that the grant of service connection 
should be effective November 6, 2002, the date in which his 
application for compensation benefits was prepared by his 
accredited representative.  In the alternative, at the 
hearing, he requested that an effective date of September 9, 
2004, the date of an acknowledgement by VA of receipt of a 
claim for benefits, be assigned.

The veteran filed a claim for diabetes in July 2006.  In 
September 2006, he asserted that he had filed a claim for 
diabetes in July 2002 but offered no evidence in support.  
Service connection was granted in March 2007 (along with 
peripheral neuropathy of the extremities), with an effective 
date of July 2006.  

An effective date of April 12, 2006, was subsequently 
assigned on the basis of a fax receipt from the 
representative reflecting that date.  Attached to the April 
2006 fax was a claim signed in November 2002, a DD-214, and 
additional medical evidence.  The veteran maintains that he 
filed his claim in 2002.  However, it appears that the 
evidence he provided to his representative in 2002 was never 
filed with VA.  None of the evidence signed in 2002 was VA 
date-stamped, nor was it part of the file at the time he 
submitted his claim in 2006.

Essentially, the veteran argues that he prepared his 
application for benefits with his representative and 
subsequently submitted the materials to VA for processing.  
However, because there is no record of receipt of his claim 
by VA prior to April 12, 2008, the apparent crux of his 
argument for an earlier effective date is that that VA failed 
to properly perform its administrative duties, that is, that 
VA lost or misplaced the original claim.  

In this regard, the veteran appears to be raising an argument 
couched in equity, in that it is unfair to deny an earlier 
effective date for the grant of compensation benefits when he 
attempted to file a claim with VA in November 2002.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  

In deciding this case based on its application of the law to 
the pertinent facts, the Board notes that the "date of 
receipt" of claim means the date on which the claim was 
received by VA, except as to specific provisions for claims 
received in the State Department, the Social Security 
Administration, or the Department of Defense.  38 C.F.R. § 
3.1(r).  

In the present instance, the evidence suggests that the 
veteran's representative prepared his application for VA 
submission on November 6, 2002.  However, based on the 
definition of "date of receipt," as specified by 38 C.F.R. 
§ 3.1(r), the submission to and receipt of a claim by the 
representative does not meet the definition of receipt of a 
claim for VA purposes. 

Further, "[t]he Court has applied a presumption of 
regularity to all manner of VA processes and procedures."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying 
this legal principle to the present instance, the presumption 
of regularity applies to VA's actions following receipt of a 
claim, and it is presumed that VA properly processed all 
claims submitted by the veteran or his representative, 
including affixing evidence of the date of receipt by VA, and 
associating the claim with the claims folder.  Clear evidence 
is required to rebut the presumption of regularity.  See id.; 
see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In reviewing the evidence of record, the Board finds that the 
presumption of regularity on behalf of VA has not been 
rebutted in the present case.  The representative cover 
letter dated November 2002 and supporting documents submitted 
on behalf of the veteran do not rise to the level of clear 
evidence and do not establish that VA did not carry out its 
administrative duties by failing to process any claim 
submitted to VA by the veteran or his representative.  
Therefore, an effective date to November 2002 is not 
warranted.

The veteran next contends that an effective date of September 
9, 2004, should be granted.  At the hearing, he testified 
that he submitted a claim in 2002 but when he heard nothing 
back inquired of his representative in 2004 as to the status 
of the claim.  He reflected that he received letters in 
September 2004 and November 2004 indicating that his claim 
was being processed.  (These letters are of record).  He 
noted that when he again heard nothing, he followed-up with 
his representative in 2006, when the claim was resubmitted 
and benefits granted in 2007.

At the hearing, the representative indicated that a claim was 
refaxed on September 8, 2004, and that there was a 
confirmation sheet reflecting that, which he would submit.  
Although the fax confirmation sheet was never forthcoming, 
the Board finds the veteran's testimony and the 
representative's statements of a September 2004 filing to be 
credible.

In light of the September 9, 2004, letter reflecting receipt 
of a claim for benefits, a November 2004 follow-up letter 
indicating that the claim was for compensation benefits, and 
a May 2005 request of the Records Management Center for 
records (which is consistent with the timing of a September 
2004 claim), the Board finds that an effective date of 
September 9, 2004, for the grant of benefits is in order.  
For the reasons discussed above, a date prior to September 9, 
2004, is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 486 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  With 
respect to the Dingess requirements, the August 2006 letter 
also provided the veteran with notice of what type of 
information and evidence was necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Moreover, the veteran's claims arise from his disagreement 
with the initial effective dates assigned following a grant 
of compensation benefits.  Courts have held that once a claim 
for benefits is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist, veteran has submitted private 
medical records, documents prepared by NACVSO with regard to 
his claims, as well as statements on his behalf.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2008.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date of September 9, 2004, but no earlier, for 
the grant of service connection for diabetes mellitus is 
granted. 

An effective date of September 9, 2004, but no earlier, for 
the grant of service connection for peripheral neuropathy of 
the right upper extremity is granted.

An effective date of September 9, 2004, but no earlier, for 
the grant of service connection for peripheral neuropathy of 
the left upper extremity is granted.

An effective date of September 9, 2004, but no earlier, for 
the grant of service connection for peripheral neuropathy of 
the right lower extremity is granted.

An effective date of September 9, 2004, but no earlier, for 
the grant of service connection for peripheral neuropathy of 
the left lower extremity is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


